DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           BOCA STEL 2, LLC,
                              Appellant,

                                     v.

 CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND
  SOCIETY, FSB, AS TRUSTEE FOR NORMANDY MORTGAGE LOAN
 TRUST, SERIES 2013-18, ROBBIN NEUMANN, STEVEN NEUMANN,
 COUNTRY LAKES WEST PROPERTY OWNERS ASSOCIATION, INC.,
       UNKNOWN TENANT #1 and UNKNOWN TENANT #2,
                          Appellees.

                              No. 4D15-1853

                             [March 9, 2016]

  Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Eli Breger, Judge; L.T. Case No.
502013CA002712XXXXMB.

   Brian M. Becher of Shapiro, Blasi, Wasserman & Hermann, P.A., Boca
Raton, for appellant.

  Thomas Wade Young and Joseph B. Towne of Lender Legal Services,
LLC, Orlando, for Appellee Christiana Trust.

                      ON CONFESSION OF ERROR

PER CURIAM.

   We accept appellee’s confession of error. “The constructive service
statutes require strict compliance.” Shepheard v. Deutsche Bank Trust Co.
Ams., 922 So. 2d 340, 343 (Fla. 5th DCA 2006). Appellee concedes that
the requirements for service by publication were not met as a diligent
search was not conducted and the affidavit of diligent search was defective.
We, therefore, reverse the order denying appellant’s motion to quash
service of process and remand with instructions that the motion be
granted.

   Reversed and Remanded.
WARNER, TAYLOR and MAY, JJ., concur.

                         *        *       *

  Not final until disposition of timely filed motion for rehearing.




                                  2